UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4082


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES EUGENE MOORE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:09-cr-00002-RLV-DSC-1)


Submitted:   March 14, 2012                 Decided:   March 28, 2012


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Eugene Moore, Jr., pled guilty to one count of

possession of a firearm by a convicted felon, in violation of

18 U.S.C.    §§ 922(g)(1),         924(e)          (2006)    (“count    one”),      and     one

count of possession of an unregistered firearm, in violation of

26 U.S.C. §§ 5841, 5861(d), and 5871 (2006) (“count two”).                                  The

district     court      determined       that        Moore     was   an     armed      career

criminal under the U.S. Sentencing Guidelines Manual (“USSG”)

(2009) and 18 U.S.C. § 924(e) and sentenced him to 180 months’

imprisonment on count one and a concurrent term of 120 months’

imprisonment on count two.               On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether    the    district       court       erred    in     concluding      that    Moore’s

prior     North       Carolina     state       conviction        for      burning      of    a

schoolhouse       qualified       as     a    predicate        conviction        warranting

application       of    the    enhanced       sentence       mandated       by   the   Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e).                                Moore has

filed two pro se supplemental briefs and a letter we construe as

another pro se supplemental brief.                   We affirm.

            A     defendant      is    properly       designated       an    armed     career

criminal if he is subject to an enhanced sentence under the

provisions       of    18     U.S.C.   § 924(e).             USSG    § 4B1.4(a).            The

enhanced     sentence         under    18     U.S.C.        § 924(e)      applies      to     a

                                               2
defendant       who    violates        18    U.S.C.      § 922(g)           and    has     “three

previous    convictions . . . for              a   violent        felony      or    a     serious

drug offense, or both, committed on occasions different from one

another.”       18 U.S.C. § 924(e)(1).             A “violent felony” is a crime

punishable by imprisonment for a term exceeding one year that is

“burglary, arson, or extortion, involves use of explosives, or

otherwise    involves       conduct         that   presents       a    serious          potential

risk of physical injury to another.”                    Id. § 924(e)(2)(B)(ii).

            Whether a defendant’s prior conviction constitutes a

violent felony is an issue of law we review de novo.                                       United

States v. Jenkins, 631 F.3d 680, 682 (4th Cir. 2011).                                   To decide

whether a prior conviction constitutes a violent felony, courts

utilize a categorical approach.                     Id. at 684.               This approach

“look[s]    only       to   the    elements        of    the      offense . . . . [and]

examin[es] [the offense] in terms of how the law defines it and

not in terms of how an individual offender might have committed

it on a particular occasion.”                 Id. (internal quotation marks and

alteration omitted).

            A    person     is    guilty      of   burning        of    a    schoolhouse       in

North Carolina if that person “wantonly and willfully set[s]

fire   to   or        burn[s]     or    cause[s]        to   be       burned       or     aid[s],

counsel[s,] or procure[s] the burning of, any schoolhouse or

building    owned,       leased[,]      or    used      by   any       public      or     private

school, college[,] or educational institution.”                             N.C. Gen. Stat.

                                              3
§ 14-60    (2011).        This    court     recently      held    that      the    modern,

generic crime of arson involves the burning of real or personal

property.        United    States      v.      Knight,    606    F.3d     171,         174-75

(4th Cir. 2010).           Because          the     North        Carolina          statute

substantially        corresponds          to      the     generic,        contemporary

definition of arson, Moore’s conviction under the statute is a

violent felony.          The district court therefore did not err in

concluding that the conviction qualified as an ACCA predicate.

            Additionally,         in   accordance         with    Anders,         we     have

reviewed the issues in Moore’s pro se supplemental briefs and

the entire record in this case and have found no meritorious

issues for appeal.           We therefore affirm the district court’s

judgment.        This court requires that counsel inform Moore, in

writing,    of    the    right   to    petition     the     Supreme      Court     of     the

United States for further review.                   If Moore requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Moore.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented      in     the    materials

before    the    court    and    argument       would    not    aid   the     decisional

process.

                                                                                  AFFIRMED

                                            4